DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant Office Action is in response to communication filed on 5/31/2022.
Claims 40-50, 52-63, 65-76 and 78 are pending. Claims 40, 53 and 66 are the base independent claims.
Claims 40, 53 and 66 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022, 6/28/2022 was filed before the mailing date of the instant Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendment
Regarding claim 40, Applicant files arguments with respect to the amendment, see page 13.
--In response, new grounds of rejection are made by the combination of Dudda and Fujishiro based on the amended claim limitations.  Upon further consideration, Dudda still applies to a portion of the independent claims because the amendment does not change the scope of this portion.  The rest of the arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.

Regarding claims 53 and 66, because the patent scopes of the limitations in the independent claims are the same as in claim 40, therefore the claims are rejected based on the same reason given to claim 40 mutatis mutandis.

Claim Objections
Claims 40, 53 and 66 are objected to because of the following informalities:  
In claim 40, line 6, to better distinguishes the term, it is recommended to add after “wherein the determining,” --the number of packet data units--.  Same to claims 53 and 66.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-46, 48, 53-59, 61, 66-72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al (US 2018/0332496) and Fujishiro et al (US 2016/0212790).
Regarding claims 40, 53 and 66, Dudda discloses a computer-implemented method for transmission of a data packet, comprising:
determining a processing time for processing of a data packet (fig. 3 & par 94; in one example, MeBN 120A may determine a processing time for processing a packet data unit (PDU) sent at step 304 by using a feedback received at step 318, wherein the processing time may include sent-time and receive-time; also see par 79-82) in a plurality of data packets (par 92; e.g. PDCP PDUs) by at least one of the first and second base stations in a plurality of base stations (fig. 3; in the example, MeBN 120A and SeNB 120B);
determining, based on the determined processing time (fig. 4 & par 102-106; e.g. based on among others the feedback received from the SeNB 120B), a number of packet data units (fig. 4; par 107-113; e.g. amount of PDUs is determined by flow control; also see par 101, control dataflow method) for transferring between the first base station and the second base station (fig. 3 and fig. 4; e.g. the amount of PDUs 410C determined to be transferred from MeNB 102A to UE 100 via SeNB 120B); and
transmitting, using one or more transferred packet data unit, at least another data packet in the plurality of data packets by at least one of the first and second base stations (par 104; e.g. according to flow control, packets are transmitted from queue 404A of MeNB or queue 404B of SeNB respectively; also see par 16).
Dudda also discloses a system comprising a processor (par 192; e.g.  processor) and a computer program product comprising a non-transitory machine readable medium (par 195; e.g. memory) for preforming the method of claim 40.
Dudda does not explicitly disclose:
receiving a processing capability of a user equipment, the processing capability being indicative of data packets capable of being processed by the user equipment;
partitioning the received processing capability between the first base station and the second base station, and assigning at least one partition of the received processing capability to the first base station and at least another partition of the received processing capability to the second base station; and allocating at least one resource block by at least one of the first base station and
the second base station to process at least one assigned partition.
However, Fujishiro discloses:
receiving a processing capability of a user equipment (fig. 10 & par 127; in one example, the UE 100 transmits UE capability to MeNB 200A), the processing capability being indicative of data packets capable of being processed by the user equipment (par 127; e.g. The UE capability information includes information indicating dual connectivity capability; also see par 98);
partitioning the received processing capability between the first base station and the second base station (par 106-108; e.g. the MeNB 200A can select a user plane architecture applied to the UE 100 by comparing arithmetic processing capability of the UE 100), and assigning at least one partition of the received processing capability to the first base station and at least another partition of the received processing capability to the second base station (fig. 5B, par 77-78; based on selected architecture, the second data path branches in the MeNB 200A and one branched path goes via the SeNB 200B; also see par 132-136 & par 184); and 
allocating at least one resource block by at least one of the first base station and the second base station to process at least one assigned partition (par 132; e.g. the MeNB 200A (RRM) determines to add a radio resource of the SeNB 200B in addition to a radio resource of the MeNB 200A to transfer the user data of the UE 100).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Fujishiro with the electronic system of Dudda. One is motivated as such to select a user plane architecture on the basis of the situation of the network and/or the UE (Fujishiro, par 92).

Regarding claims 41, 54 and 67, Dudda discloses:
wherein the determining the processing time comprises
transmitting, by at least one of the first and second base stations, the data packet to a user equipment (fig. 3 & par 91; transmitting PDUs to UE 100 at step 312), the user equipment being communicatively coupled to at least one of the first base and second base stations (fig. 3; e.g. UE 100); and
receiving an acknowledgement of a successful transmission of the data packet from the user equipment (par 92; e.g. the UE 100, when having successfully received the PDCP PDUs will acknowledge 314).

Regarding claims 42, 55 and 68, Dudda discloses:
wherein the first and second base stations are communicatively coupled using an X2 communication interface (par 13; e.g. eNBs 120A and 120B may communicate to each other by means of an internode interface 135A which may be implemented as an LTE X2 interface).

Regarding claims 43, 56 and 69, Dudda discloses:
wherein at least one of the first base station and the second base station include at least one of the following: an evolved node B having a base band unit and a remote radio head, a virtual baseband unit, and a portion of an evolved node B (par 4; e.g. evolved Node B).

Regarding claims 44, 57 and 70, Dudda discloses:
wherein the first base station is a master base station and the second base station is a secondary base station (par 9; master and secondary eNodeB).

Regarding claims 45, 58 and 71, Dudda discloses:
wherein the master base station includes a packet data convergence protocol functionality and controls flow of packet data convergence protocol data between the master base station and the secondary base station (par 10; e.g.  downlink data is split on the Packet Data Convergence Protocol (PDCP) layer in the MeNB).

Regarding claims 46, 59 and 72, Dudda discloses:
wherein the secondary base station includes a packet data convergence protocol functionality and controls flow of packet data convergence protocol data between the master base station and the secondary base station (par 16; SeNB 102B can receive PDCP PDUs forwarded from MeNB 120A).

Regarding claims 48, 61 and 74, Dudda discloses:
wherein the packet data units include packet data convergence protocol (PDCP) packet data units (PDUs) (par 16; SeNB 102B can receive PDCP PDUs forwarded from MeNB 120A; also par 91).

Claims 47, 49, 60, 62, 73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al (US 2018/0332496) and Fujishiro et al (US 2016/0212790), and/or further in view of Virtej et al (US 2018/0206173).
Regarding claims 47, 60 and 73, Dudda discloses the subject matter in claim 44, 57 and 70, except:
wherein the master base station and the secondary base station include a packet data convergence protocol functionality, wherein each of the master base station and the secondary base station independently control flow of packet data convergence protocol data between the master base station and the secondary base station.
However, Virtej discloses:
In fig. 3 & par 94; i.e. independent PDCP layers on MeNB and SeNB.
 In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Virtej with the electronic system of Dudda and Fujishiro. One is motivated as such to one is motivated as such to enable split bearers (Virtej, par 93).

Regarding claims 49, 62 and 75, Dudda further discloses: 
wherein the determining the number of PDUs further comprises 
the user equipment being communicatively coupled to at least one of the first base station and the second base station (fig. 2);
determining a second time for the successful transmission of the data packet from the second base station to the user equipment (fig. 3 & par 93; e.g. identify 316 an internode interface delay; e.g. detecting a timestamp in an internode interface specific frame, and comparing this timestamp with a local synchronized timer of the SeNB 120B).
The reference does not disclose:
determining a first time for a successful transmission of the data packet from the first base station to a user equipment
comparing the first time and second time; and
determining, based on the comparing, the number of packet data units for transferring between the first base station and the second base station.
		However, Virtej discloses:
determining a first time for a successful transmission of the data packet from the first base station to a user equipment (fig. 7 & par 129; e.g. when a DL Data Delivery Status message (or ack message) arrives at the MeNB indicating that the PDCP PDU (or a PDCP PDU with higher sequence number) has been successfully delivered in sequence to the UE);
comparing the first time and second time (fig. 7 & par 114-124; comparing sojourn time or delay of T_SeNB and T_MeNB, wherein the delay time can be derived when a data packet has been successfully transmitted; also see par 131, par 179); and determining, based on the comparing, the number of packet data units for transferring between the first base station and the second base station (par 206; a number of packet data units (PDUs) received by the second base station from a first base station which have been sent by the second base station to a user equipment (UE); also see par 137).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Virtej with the electronic system of Dudda and Fujishiro. One is motivated as such to one is motivated as such to decide which path is faster (Virtej, par 103).

Claims 52, 65 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al (US 2018/0332496) and Fujishiro et al (US 2016/0212790), further in view Sharma et al (US 2017/0048912).
Regarding claims 52, 65 and 78, the combination discloses the subject matter in claims 40, 53 and 66, except:
wherein the partitioning is determined based on a number of downlink shared channel transport block bits per transmission time interval and soft bits, and uplink shared channel transport block bits.
However, Sharma discloses:
wherein the partitioning is determined based on a number of downlink shared channel transport block bits per transmission time interval and soft bits, and uplink shared channel transport block bits (par 85 & table 1; measurement is based on number of PDCP SDU during time period T; also table 2 throughput of PDCP SDU bits in downlink and in uplink)
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Sharma with the electronic system of Dudda and Fujishiro. One is motivated as such to one is motivated as such determine capabilities of the base stations (Sharma, par 6).

Allowable Subject Matter
Claims 50, 63, and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619